DETAILED ACTION
RE: Rutenberg et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 67-74 are pending. Claims 1-66 are canceled.
3.	Claims 67-74 are under examination.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 5/20/2019 and 12/18/2019 have been considered by the examiner.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 67 and 68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

substantial" in claims 67 and 68 is a relative term which renders the claim indefinite. The term "substantial" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 67-74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  “Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.  

 a genus of agonists of an isolated NTB-A ectodomain, 
a genus of agonist antibodies that bind to an isolated NTB-A ectodomain, 
a genus of CD137 ligands, and 
a genus of agonists of a CD137 ligand. 
Regarding an agonist of an isolated NTB-A ectodomain, the specification defines the agonist as “a molecule that specifically binds with a cell surface expressed endogenous NTB-A molecule (homotypic binding) to induce a signal transduction pathway characteristic of NTB-A homotypic engagement as describe therein, thereby exerting an NTB-A agonistic activity” (page 14, lines 11-15). The specification discloses that the agonist can be peptides, small molecules, and agonist antibodies (page 18, lines 1-25). However, the specification does not disclose structures of peptides, small molecules and agonist antibodies having the recited functions (i.e. specifically binds with a cell surface expressed endogenous NTB-A molecule (homotypic binding) to induce a signal transduction pathway characteristic of NTB-A homotypic engagement as describe therein, thereby exerting an NTB-A agonistic activity, and can treat cancer). The genus is defined solely by function. The specification fails to disclose a representative number of species for the genus of agonists of an isolated NTB-A ectodomain, and a genus of agonist antibodies. The specification also fails to provide a correlation between a structure and the recited functions. 
enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the a priori, what an antibody with a particular set of functional properties would look like structurally.
Regarding a genus of CD137 ligands, and a genus of agonists of a CD137 ligand, the specification defines a CD137 ligand as “a human CD137 ligand, or extracellular potion thereof”, and an agonist thereof (such as an anti-CD137 antibody) as one that induces a biological function associated with activation of CD137 with its cognate ligand (page 32, paragraph 2). The term “a ligand” broadly encompasses any fragments and variants of a natural CD137 ligand. The term “agonist” broadly encompasses proteins, small molecules, antibodies and nucleic acids. However, the specification does not disclose the structures of the broadly encompassed molecules. The specification only discloses a natural CD137 ligand and agonist anti-CD137 antibodies (page 32, paragraph 2). However, the agonist anti-CD137 antibodies are not representative number of species for the genus of ligands and agonist as the genus encompasses other types of molecules such as proteins, small molecules, antibodies and nucleic acids. In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  To meet this 
For all of the reasons presented above, the skilled artisan would not reasonably conclude that the applicants, at the time the application was filed, had full possession of a genus of agonists of an isolated NTB-A ectodomain, a genus of agonist antibodies that bind to an isolated NTB-A ectodomain, a genus of CD137 ligands, and a genus of agonists of a CD137 ligand. Applicants were only in possession of an isolated entire NTB-A ectodomain (not any fragments), an anti-CD137 agonist antibody, and a natural CD137 ligand.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 67-73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valdez et al. (US2009/0017014A1, pub. date: 1/15/2009, IDS filed on 5/20/2019).
Valdez et al. teaches activation of human peripheral T cells ex vivo with an antibody that binds to the extracellular domain (ECD) of human PRO20080 protein (also known as NTB-A, see instant specification page 2, para 1) and anti-CD3 antibody, or . 

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 67-74 are rejected under 35 U.S.C. 103 as being unpatentable over Valdez et al. (US2009/0017014A1, pub. date: 1/15/2009, IDS filed on 5/20/2019), in view of JP2005206478A (pub. date: 8/4/2005, IDS filed on 12/18/2019, English translation attached).

Valdez further teaches that an anti-cancer agent may be combined with the administration of a PRO20080 polypeptide or an agonist thereof, wherein the anti-cancer agent can be chemotherapy, radiation, antibodies that target a tumor antigen such as ErbB2 ([0318], [0319]. Valdez teaches that activation of 4-1BB (CD137) by treatment with an agonist anti-4-IBB antibody enhances eradication of tumors ([0209] and [0210]).
JP2005206478A also teaches a fusion protein comprising the extracellular domain of human NTB-A fused to a Fc domain, and a method of treating cancer in a subject comprising administering to the subject the fusion protein (see paragraphs [0031], [0032], [0043], [0070] and claims of the English translation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Valdez to further treat the patient with an agonist anti-4-IBB antibody. One of ordinary skill in the art would have been motivated to do with a reasonable expectation of success because Valdez teaches that the treatment can be a combined therapy and activation of 4-IBB (CD137) by treatment with an agonist anti-4-IBB antibody enhances eradication of tumors ([0210] and [0230]).
 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06. 

Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14.	Claims 67-74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44-68 of copending Application No.16/968,967 (reference application), in view of Valdez et al. (US2009/0017014A1, pub. date: 1/15/2009, IDS filed on 5/20/2019).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 44-68 of copending Application No.16/968,967 (reference application) disclose a method for treating cancer in a human subject in need thereof, comprising administering to the subject, or contacting with T cells of said subject, an effective amount of an isolated human SLAMF6var3 ectodomain, thereby treating cancer in said subject.  

The teaching of Valdez have been set forth above. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of the claims of the copending Application No.16/968,967 and Valdez to treat cancer patient with human SLAMF6var3 ectodomain fused to Fc domain in combination with a chemotherapy or agonist CD137 antibody. One of ordinary skill in the art would have been motivated to do with a reasonable expectation of success because Valdez teaches that the treatment with SLAMF6 (NTB-A) ECD fused to Fc can be a combined therapy comprising a chemotherapy and activation of 4-IBB (CD137) by treatment with an agonist anti-4-IBB antibody enhances eradication of tumors ([0210] and [0230]).
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06. 
Patients receiving chemotherapeutic drug is a cytopenic subject or at risk of developing cytopenia. 

: 
EP2083088A2 (pub. date: 7/29/2009, IDS filed on 5/20/2019), and WO2003008449A1 (pub. date: 1/30/2003, ISD filed on 5/20/2019, page 4, line 24, pages 9, 10 and 34).
	
	
Conclusion
16.	No claims are allowed
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HONG SANG/           Primary Examiner, Art Unit 1643